Citation Nr: 0015232	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  92-55 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for Reiter's 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for Reiter's syndrome and assigned a 20 percent 
rating, effective in September 1989.  Subsequently, a May 
1993 rating decision granted an increased rating of 40 
percent for the veteran's service-connected Reiter's syndrome

The Board has recharacterized the issue of entitlement to an 
increased rating at issue in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Affairs (Court), in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson. 12 Vet. 
App. 132 (1999), emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for issuance of a SOC.  Id.

As Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected Reiter's syndrome than 
as a disagreement with the original rating awards for these 
disorders.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The case was previously before the Board in May 1997, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected Reiter's syndrome is 
manifested by pain and lack of function in the feet, hips, 
and knees approximately monthly.  

3.  The service-connected Reiter's syndrome approximates a 
disability which is 60 percent disabling, and not in excess 
thereof.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, and not in excess 
thereof, for Reiter's syndrome, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes 5002, 5009 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service-connected for Reiter's syndrome 
effective since April 1989.  He has a long history of a 
variety of symptoms, most notably joint pain.  In June 1991 a 
VA orthopedic examination of the veteran was conducted.  Mild 
limitation of motion of the hips was noted along with 
"spurring of the heels secondary to degenerative joint 
disease."  

In April 1993 another VA examination of the veteran was 
conducted.  The veteran complained of generalized joint pain.  
Slight joint swelling was noted.  However, range of motion 
testing of the veteran's knees revealed normal range of 
motion.  The diagnosis was "Reiter's syndrome, moderate."  
The examining physician specifically commented that "it is 
my clinical opinion that his disability is partially 
responsibility of his having Reiter's syndrome."  

In November 1997 the most recent VA examinations of the 
veteran were conducted.  The veteran reported complaints of 
foot, knee, hip, and back pain.  He indicated the frequency 
of attacks as "every month or so, and duration is two 
weeks."  He specifically indicated that his feet felt cold 
and sore.  On examination the veteran's feet were essentially 
normal with good "posture, standing, squatting supination, 
pronation, and rising on toes and heels."  The veteran was 
noted to have a "slow halting gait."  Range of motion 
testing of the hips and knees revealed slight limitation of 
motion. The examining physician noted that "motion stops 
when pain begins."  No swelling, effusion, ankylosis or 
instability was noted.  The diagnosis was "inflammatory 
arthritis of the hips and knees with lack of function due to 
pain," and "Reiter's syndrome affecting the feet."  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

The Board notes that Reiter's syndrome consists of "a triad 
of symptoms of unknown etiology comprising urethritis, 
conjunctivitis, and arthritis (the dominant feature)."  Lee 
v. Brown, 9 Vet. App. 425 (1996); DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1638 (28th ed., 1994).  In the present case the 
veteran's service-connected low back pain is rated separately 
under diagnostic code 5295 for lumbosacral strain.  The 
veteran's urethritis is also rated separately.  A December 
1992 VA eye examination revealed that the veteran had no eye 
symptoms related to Reiter's syndrome.  Therefore, the 
disability which is rated as "Reiter's syndrome" is the 
veteran's complaints of generalized joint pain to include his 
feet, knees, and hips, but excluding his complaints of low 
back pain.  

Because there is no diagnostic code for Reiter's syndrome, 
the veteran's disability is rated by analogy under diagnostic 
code 5002, for rheumatoid arthritis as an active process.  A 
100 percent rating contemplates arthritis with 
"constitutional manifestations associated with active joint 
involvement, totally incapacitating."  A 60 percent rating 
contemplates "less than criteria for 100% but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods."  A 
40 percent rating contemplates "symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5002 (1999).  This 
diagnostic code also instructs that:  "For chronic 
residuals:  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note:  The ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Assign the higher 
evaluation."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5002 (1999).

In the present case the competent medical evidence of record 
reveals that the veteran's service-connected Reiter's 
syndrome results in foot, knee, and hip pain with attacks 
every month or so, for a duration of two weeks.  The 
examining physician noted impairment of function due to pain.  
The frequency of the veteran's attacks more nearly 
approximates the criteria for 60 percent:  "less than 
criteria for 100% but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods."  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5002 (1999)(emphasis added).  However, the 
evidence does not support the assignment of a 100 percent 
rating.  Specifically, while the veteran has joint pain and 
some limitation of motion, these are not totally 
incapacitating.  The limitation of motion of the veteran's 
hips and knees is slight and if rated separately would not 
meet the criteria for a compensable rating in any instance.  
Therefore the evidence supports an increased rating of 60 
percent, and not in excess thereof, for the veteran's 
service-connected Reiter's syndrome.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 60 percent evaluation for his service-connected 
Reiter's syndrome.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).  This has 
been accomplished in the present case as the veteran is 
assigned a 60 percent disability rating for his Reiter's 
Syndrome.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore the Board states in the 
present case that the nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  38 C.F.R. 
§§ 4.40, 4.45.


ORDER

An increased rating of 60 percent, and not in excess thereof, 
is granted for Reiter's syndrome, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

